Citation Nr: 0705942	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  06-19 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1945.  He died in November 2004.  The appellant is 
the veteran's surviving spouse.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO), which denied the benefits sought 
on appeal.


FINDINGS OF FACT

1.  The veteran died in November 2004; a certificate of death 
provides that the immediate cause of death was transitional 
cell carcinoma of the bladder; acute renal failure was 
identified as other significant condition contributing to 
death but not resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD) with major depression, evaluated as 100 percent 
disabling; dementia associated with encephalopathy, secondary 
to shrapnel wound, left parietal region, manifested by 
weakness and sensory disturbances of right hand, headaches, 
right leg and face, evaluated as 70 percent disabling; 
encephalopathy, secondary to shrapnel wound, left parietal 
region, manifested by weakness and sensory disturbances of 
right hand, headaches, right leg and face, evaluated as 50 
percent disabling; and tinnitus, evaluated as 10 percent 
disabling.

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death.

4.  The veteran was not evaluated as totally disabled due to 
service-connected disabilities for ten continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service in 
November 1945 for a period of not less than five years 
immediately preceding death.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 
5107 (West 2002 & Supp 2005); 38 C.F.R. § 3.312 (2006).

2.  DIC benefits under 38 U.S.C.A. § 1318 are not warranted.  
38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.22, 20.1106 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

When a veteran dies from a service-connected or compensable 
disability, the Secretary shall pay dependency and indemnity 
compensation to such veteran's surviving spouse, children or 
parents.  38 U.S.C.A. § 1310 (West 2002).  Service connection 
for the cause of the veteran's death may be granted when the 
disability causing such veteran's death was incurred or 
aggravated while in military service, or he died during such 
service.  See 38 U.S.C.A. § 1310(b) (West 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312 (2006).  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b) (2006).  The contributory cause of death is one that 
contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c) (2006).

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1) (2006).  If the service-connected 
disability affected a vital organ, consideration must be 
given to whether the debilitating effects of the service-
connected disability rendered the veteran less capable of 
resisting the effects of other diseases.  See 38 C.F.R. § 
3.312(c)(3) (2006). A service-connected disability is one 
that was contracted in the line of duty and was incurred in 
or aggravated during active service.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).

The veteran died in November 2004; a certificate of death 
provides that the immediate cause of death was transitional 
cell carcinoma of the bladder; acute renal failure was 
identified as other significant condition contributing to 
death but not resulting in the underlying cause.

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for the cause of the veteran's death.  

First, the Board observes that the veteran's service medical 
records are negative for any complaints, symptoms, findings 
or diagnoses related to his terminal bladder cancer or his 
acute renal failure.  

The competent post-service medical evidence includes no 
opinion or other medical evidence linking the veteran's fatal 
condition to his service.  The earliest medical evidence of 
bladder cancer in the record is dated in the 1990's, more 
than several decades after the veteran's separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).    

The Board further notes that there is no competent medical 
evidence linking any of the veteran's service-connected 
disabilities to his fatal bladder cancer condition or acute 
renal failure.  

The Board recognizes the contentions by the appellant that 
the veteran's service-connected PTSD essentially caused a 
heart condition that in turn caused or contributed to his 
death.  As a layperson, however, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  As a result, her 
assertions cannot constitute competent medical evidence that 
the veteran's death was related to his service-connected 
PTSD.  

The competent medical evidence fails to support the 
appellant's contention.  The Board recognizes that in a 
January 2005 medical opinion, the private treating physician 
who had signed the veteran's certificate of death notes that 
the veteran was in congestive heart failure at the time of 
his final admission, and this condition could indeed have 
been another contributing factor to his death.  However, 
there is no competent medical evidence linking the veteran's 
PTSD to congestive heart failure or any other heart 
condition.  

In November 2006 correspondence, the appellant's 
representative cited medical articles as support for the 
veteran's contention.  However, the cites are too general in 
nature to provide, alone, the necessary evidence to show that 
the veteran's PTSD caused a heart condition that in turn 
caused or contributed to his death.  See Sacks v. West, 11 
Vet. App. 314, 316-17 (1998).  The medical treatise, 
[textbook, or article] must provide more than speculative, 
generic statements not relevant to the veteran's claim but 
must discuss generic relationships with a degree of certainty 
for the facts of a specific case.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The medical articles cited in the 
current case do not provide statements for the facts of the 
veteran's specific case.  Therefore, the Board concludes that 
they do not show to any degree of specificity a relationship 
or connection between the veteran's service-connected PTSD 
and his death.

In sum, the competent medical evidence demonstrates that the 
veteran's death was not related to service or a service-
connected disability.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).

If, as in the present case, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits under 38 U.S.C.A. § 1318 
if, at the time of the veteran's death, the veteran had a 
service-connected disability rated totally disabling 
continuously for a period of 10 or more years immediately 
preceding his death or he had a service-connected disability 
rated totally disabling for five years or more following his 
separation from active military service.  38 U.S.C.A. § 1318 
(West 2002).

In this case, the record does not reflect that the veteran 
was rated totally disabled due to service-connected 
disabilities for a period of 10 or more years immediately 
preceding his death.  A February 1998 rating decision granted 
the veteran service connection for PTSD, evaluated as 100 
percent disabling, effective from December 1997.  Prior to 
that time, the veteran was evaluated as less than 100 percent 
disabled.  As the veteran died in November 2004, his total 
rating was not in effect for 10 years at the time of his 
death.  

As such, the statutory criteria for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 are not met.

Because the appellant does not meet the basic criteria under 
the law for eligibility for DIC benefits under 38 U.S.C.A. § 
1318, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal for DIC benefits under 38 U.S.C.A. § 1318 is 
denied as a matter of law.

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2005 and July 2006; 
a rating decision dated in June 2005; and a statement of the 
case dated in March 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the decision in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), regarding notice requirements.  
Based on a review of this decision, the Board finds no basis 
to remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
appellant cited above, a further amended notice to the 
appellant would not provide a basis to grant these claims.  
Moreover, neither the appellant nor her representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the appellant.  

The Board finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  In 
July 2006 correspondence, the appellant stated that she had 
no additional evidence.

Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.

DIC benefits under 38 U.S.C.A. § 1318 are denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


